Title: To Alexander Hamilton from William S. Smith, 31 May 1800
From: Smith, William Stephens
To: Hamilton, Alexander


Union Brigade [Scotch Plains, New Jersey] may 31st. 1800
Major General HamiltonSir.
 
I have the Honor to acknowledge the receipt of your Letter of the 30th. informing me that Major Tousard is arrived for the purpose of recruiting six companies of Artillerists, and requesting me to give facility to the accomplishment of the object. If The Government requires six Companies of Artillerists from this Brigade, I believe they can be completely furnish’d by the evening roll-call—but if Companies are to be recruited for the artillery, independant of the officers of the Brigade—it will doubtless take more time—in either case, no facility in my power to give, to the accomplishment of the object, shall be with-held. I have the Honor to be with great respect Sir
Your most Obedt. Humble Servt.

W. S. Smith Lt. Colo. of ye. 12th. Regt.
